501 F.2d 937
AMANA REFRIGERATION, INC., Appellee,v.A. W. SCHMIDT TRANSFER, Appellant.AMANA REFRIGERATION, INC., Appellee,v.BRUCE MOTOR FREIGHT, INC., Appellant.PENICK & FORD, LIMITED, Appellee,v.ADMIRAL MERCHANTS MOTOR FREIGHT, INC., et al., Appellants.LeFEBURE CORPORATION, Appellee,v.BRUCE MOTOR FREIGHT, INCORPORATED, et al., Appellants.PENICK & FORD, LIMITED, Appellee,v.PACIFIC INTERMOUNTAIN EXPRESS CO., Appellant.
Nos. 73-1507 to 73-1510, and 73-1683.
United States Court of Appeals, Eighth Circuit.
Submitted Feb. 11, 1974.Decided July 29, 1974, Rehearings Denied Aug. 21, 1974.

Appeals from the United States District Court for the Northern District of Iowa; Edward J. McManus, Chief Judge.


1
Arthur R. Hauver, Denver, Colo., for appellants.


2
Edwin E. Huddleson, Atty., Dept. of Justice, Appellate Section, Washington, D.C., for United States.


3
Robert B. Ward, Cedar Rapids, Iowa, for Amana.


4
John C. Noonan, Kansas City, Mo., for Western Electric.


5
James F. McGovern, St. Paul, Minn., for Land O'Lakes.


6
Don M. Jackson, Kansas City, Mo., for Proctor & Gamble.


7
Before HEANEY and BRIGHT, Circuit Judges, and WANGELIN, District judge.1


8
HEANEY, Circuit Judge.


9
These are consolidated appeals by the defendant motor carriers from summary judgments entered in favor of the plaintiff shippers.


10
The carriers in these cases raise substantially the same issues as were raised in Proctor and Gamble Distributing Co. v. Ideal Truck Lines, Inc., 501 F.2d 928 (8 Cir., filed this date).  We affirm the judgments of the District Court for the reasons set forth in that opinion.  Although the District Court awarded interest from October 12, 1971, a date later than was approved in Proctor and Gamble, the shippers have not raised this issue on appeal, and we affirm the District Court.


11
Costs on appeal shall be taxed to the appellants.


12
The Appellees' request for attorneys' fees on appeal is denied.


13
Affirmed.



1
 H. KENNETH WANGELIN, District Judge, Eastern District of Missouri, sitting by designation